DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, and in light of the applicants remarks, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A data transmission method, applied to a service data adaptation protocol (SDAP) layer and comprising: receiving quality of service (QoS) flows with first flow IDs; mapping the QoS flows to at least one data radio bearer (DRB) to obtain a protocol data unit (PDU) packet, wherein the PDU packet carries SDAP flow IDs corresponding to the QoS flows, and the first flow IDs have one-to-one correspondences with combinations of the SDAP flow IDs and DRB IDs; and transmitting the PDU packet”. More specifically the prior art references taken individually or in combination fails to disclose the claim feature of “the first flow IDs have one-to-one correspondences with combinations of the SDAP flow IDs and DRB IDs”.

Regarding Claim 9, and in light of the applicants remarks, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, 

Regarding Claim 16, and in light of the applicants remarks, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A service data adaptation protocol (SDAP) layer, comprising: a processor; and a memory, J. Sun et al.U.S. Serial No. 16/610,303Page 6 of 11wherein the processor is configured to read a program in the memory to execute operations of: receiving quality of service (QoS) flows with first flow IDs; mapping the QoS flows to at least one data radio bearer (DRB) to obtain a protocol data unit (PDU) packet, wherein the PDU packet carries SDAP flow IDs corresponding to the QoS flows, and the first flow IDs have one-to-one correspondences with combinations of the SDAP flow IDs and DRB IDs; and transmitting the PDU packet”. More specifically the prior art references taken individually or in combination fails to disclose the claim feature of “the first flow IDs have one-to-one correspondences with combinations of the SDAP flow IDs and DRB IDs”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADNAN BAIG/Primary Examiner, Art Unit 2461